                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     TIEN NGUYEN,                                       Case No. 20-CV-00681-LHK
Northern District of California
 United States District Court




                                  13                    Petitioner,                         ORDER TO SHOW CAUSE
                                  14             v.

                                  15     R. NEUSHMID,
                                  16                    Respondent.

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, seeks a writ of habeas corpus pursuant to 28

                                  19   U.S.C. § 2254. Dkt. No. 1. Petitioner has paid the filing fee for this action. See Dkt. No. 7.

                                  20          For the reasons that follow, the Court orders respondent to show cause why the petition

                                  21   should not be granted.

                                  22                                             DISCUSSION

                                  23   A.     Standard of Review

                                  24          This Court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                  25   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  26   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  27   Hodges, 423 U.S. 19, 21 (1975).

                                  28                                                    1
                                       Case No. 20-CV-00681-LHK
                                       ORDER TO SHOW CAUSE
                                   1          A district court shall “award the writ or issue an order directing the respondent to show

                                   2   cause why the writ should not be granted, unless it appears from the application that the applicant

                                   3   or person detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate

                                   4   only where the allegations in the petition are vague or conclusory, palpably incredible, or patently

                                   5   frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (quoting

                                   6   Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).

                                   7   B.     Petitioner’s Claims
                                              In the habeas petition, petitioner stated the following two claims:
                                   8
                                              (1) his right against self-incrimination, under the Fifth Amendment, was violated when
                                   9
                                       detectives induced him to waive his right to an attorney during an interrogation, see Dkt. No. 1 at
                                  10
                                       6 & Ex. B at 24-37; and
                                  11
                                              (2) his right to jury findings of guilt beyond a reasonable doubt on all elements of second-
                                  12
Northern District of California
 United States District Court




                                       degree murder, under the Fifth, Sixth, and Fourteenth Amendments, was violated when the trial
                                  13
                                       court failed to instruct the jury on self-defense, see Dkt. No. 1 at 6 & Ex. B at 38-51.
                                  14
                                              Liberally construed, petitioner has stated cognizable claims for relief. The Court orders
                                  15
                                       respondent to show cause why the petition should not be granted as to these claims.
                                  16
                                                                                 CONCLUSION
                                  17
                                              1.      The Clerk shall serve by mail a copy of this order and the petition and all
                                  18
                                       attachments thereto (docket no. 1) upon the respondent and the respondent’s attorney, the Attorney
                                  19
                                       General of the State of California. The Clerk shall also serve a copy of this order on petitioner.
                                  20
                                              2.      Respondent shall file with the Court and serve on petitioner, within sixty days of
                                  21
                                       the date this order is filed, an answer conforming in all respects to Rule 5 of the Rules Governing
                                  22
                                       Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.
                                  23
                                       Respondent shall file with the answer and serve on petitioner a copy of all portions of the
                                  24
                                       underlying state criminal record that have been transcribed previously and that are relevant to a
                                  25
                                       determination of the issues presented by the petition. If petitioner wishes to respond to the
                                  26
                                       answer, he shall do so by filing a traverse with the Court and serving it on respondent within
                                  27

                                  28                                                     2
                                       Case No. 20-CV-00681-LHK
                                       ORDER TO SHOW CAUSE
                                   1   twenty-eight days of the date the answer is filed.

                                   2          3.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                   3   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   4   2254 Cases within sixty days of the date this order is filed. If respondent files such a motion,

                                   5   petitioner shall file with the Court and serve on respondent an opposition or statement of non-

                                   6   opposition within twenty-eight days of the date the motion is filed, and respondent shall file with

                                   7   the Court and serve on petitioner a reply within fourteen days of the date any opposition is filed.

                                   8          4.      It is petitioner’s responsibility to prosecute this case. Petitioner is reminded that all

                                   9   communications with the Court must be served on respondent by mailing a true copy of the

                                  10   document to respondent’s counsel. Petitioner must keep the Court and all parties informed of any

                                  11   change of address by filing a separate paper captioned “Notice of Change of Address.” He must

                                  12   comply with the Court’s orders in a timely fashion. Failure to do so will result in the dismissal of
Northern District of California
 United States District Court




                                  13   this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                  14          IT IS SO ORDERED.

                                  15

                                  16   DATED: April 2, 2020
                                                                                      LUCY H. KOH
                                  17                                                  UNITED STATES DISTRICT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                      3
                                       Case No. 20-CV-00681-LHK
                                       ORDER TO SHOW CAUSE
